DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MIAKKAR L. BROWN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-574

                                [May 9, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Colbath, Judge;
L.T. Case No. 2004CF003240A.

   Miakkar L. Brown, Punta Gorda, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.